Per Curiam:

The defendant, Willie Massey, pled guilty to armed robbery and to murder in the General Sessions Court of York County. Notice of intention to appeal was filed, and the matter is now before this Court for appropriate action.
Counsel, complying with Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, now asks for relief from appointment as counsel on the ground that, there is no merit to the appeal.
We agree that the record contains no meritorious ground for appeal, and the request of counsel to withdraw is granted.
The appeal is dismissed.